          Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 1 of 38




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE WOLK LAW FIRM,                            :
                                              :
                        Plaintiff,            :
                                              :
                v.                            :    Civil Action No. 19-1401(TJS)
                                              :
UNITED STATES OF AMERICA                      :
NATIONAL TRANSPORTATION                       :
SAFETY BOARD,                                 :
                                              :
                        Defendant.            :

                                              ORDER

        AND NOW, this                day of       , 2020, upon consideration of defendant’s

Motion for Summary Judgment and plaintiff’s response thereto, it is hereby ORDERED that the

motion is GRANTED. Summary judgment is entered in favor of the defendant and against the

plaintiff, and the case is closed.

                                                   BY THE COURT:



                                                   ___________________________________
                                                   HONORABLE TIMOTHY J. SAVAGE
                                                   Judge, United States District Court
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 2 of 38




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE WOLK LAW FIRM,                            :
                                              :
                         Plaintiff,           :
                                              :
                  v.                          :       Civil Action No. 19-1401(TJS)
                                              :
UNITED STATES OF AMERICA                      :
NATIONAL TRANSPORTATION                       :
SAFETY BOARD,                                 :
                                              :
                         Defendant.           :

                   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, defendant, the National

Transportation Safety Board (“NTSB”), moves for summary judgment in its favor because the

agency has satisfied its obligations under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, and this case may be closed.

       Plaintiff’s Amended Complaint against the NTSB, filed on June 3, 2019, asserted claims

of (1) obstruction of justice and violation of due process in Count I; (2) violation of 14 C.F.R.

§ 837.4 in Count II; and (3) violation of the FOIA in Count III. Plaintiff sought to compel the

NTSB to propel it to the head of a waiting list and immediately provide documents and other

materials plaintiff asked for in FOIA requests relating to several NTSB aircraft accident

investigations.

       On October 10, 2019, the Court dismissed Counts I and II of the Amended Complaint,

(Doc. #23), which left remaining only plaintiff’s claim of a FOIA violation in Count III. That

same day, the Court granted the NTSB’s motion to stay this action through April 2020, pursuant

to 5 U.S.C. § 552(a)(6)(C), to allow the agency to respond to plaintiff’s pending at-issue FOIA
          Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 3 of 38




requests on a rolling basis as they reached the top of the agency’s first-in, first-out queue. (Doc. #

24.)

         The NTSB has satisfied its obligations under the FOIA, and now seeks summary

judgment as a matter of law. The NTSB has responded to plaintiff’s FOIA requests, and properly

withheld or redacted records in accordance with applicable FOIA exemptions. Accordingly, the

Court should grant summary judgment in favor of the NTSB. The bases for this motion are set

forth in more detail in the attached memorandum of law.

                                               Respectfully submitted,

                                               WILLIAM M. McSWAIN
                                               United States Attorney


                                               /s/ Gerald B. Sullivan, for
                                               GREGORY B. DAVID
                                               Assistant United States Attorney
                                               Chief, Civil Division

                                               /s/ Stacey L. B. Smith
                                               STACEY L. B. SMITH
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               615 Chestnut Street, Suite 1250
                                               Philadelphia, PA 19106

Dated:    October 30, 2020




                                                  2
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 4 of 38




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE WOLK LAW FIRM,                           :
                                             :
                      Plaintiff,             :
                                             :
               v.                            :       Civil Action No. 19-1401(TJS)
                                             :
UNITED STATES OF AMERICA                     :
NATIONAL TRANSPORTATION                      :
SAFETY BOARD,                                :
                                             :
                      Defendant.             :


                     MEMORANDUM OF LAW IN SUPPORT OF
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant, the National Transportation Safety Board (“NTSB”), submits this

memorandum of law in support of its motion for summary judgment.

I.     STATEMENT OF FACTS

       A.      The NTSB’s responsibilities.

       The NTSB is the federal agency responsible for investigating every civil aviation

accident and incident in the United States (about 1,675 annually), and significant accidents in

other modes of transportation, such as railroad, highway, marine, and pipeline. Ex. 2, Declaration

of Timothy LeBaron ¶ 4. The NTSB determines the probable cause of accidents and issues safety

recommendations aimed at preventing future accidents and incidents. Id. ¶ 5.

       NTSB regulations require that certain information relevant to an accident be placed in a

public docket. Id. ¶ 6; 49 C.F.R. § 845.31. This includes NTSB investigators’ factual reports,

transcripts of interviews and hearings, relevant correspondence, supporting documents,

photographs, and videos. Ex. 2 ¶ 6. For aviation accidents, the NTSB Board’s preliminary and final
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 5 of 38




accident reports (also known as the “probable cause finding”) are published in the Aviation

Accident Database on the NTSB’s website. Id. ¶ 6.

       The public docket will not contain medical records or other records implicating privacy

concerns, such as accident scene photographs involving human remains. Id. ¶ 7. Furthermore, the

public docket will not contain confidential or commercially sensitive information unless the

NTSB has given the owner of such information notice and an opportunity to comment pursuant

to the procedures described in 49 C.F.R. § 831.6. Ex. 2 ¶ 7; see also 49 U.S.C. § 1114(b)(1)(D).

Nor will deliberative process information be released to the public. Ex. 2 ¶ 7. Generally, the

NTSB will release the public docket at or near the conclusion of an investigation. Id.

       In addition, the NTSB conducts special studies concerning transportation safety and

coordinates the resources of the federal government and other organizations to provide assistance

to victims and their family members impacted by major transportation disasters. Ex. 2 ¶ 4.

       B.      NTSB investigations and the use of technical expertise from other
               organizations and government agencies.

       NTSB investigations are fact-finding proceedings with no adverse parties. 49 C.F.R.

§ 831.4(c); Ex. 2 ¶ 5. They are not adjudications and are not conducted to determine the rights,

liabilities, or blame of any person. Id. They result in a report on the facts, circumstances, and

probable cause of an accident, and safety recommendations designed to prevent future accidents.

49 U.S.C. §§ 1116, 1131(e); 49 C.F.R. § 831.4(a)–(b); Ex. 2 ¶ 5. The NTSB is authorized to

subpoena witnesses and evidence for an investigation; to enter and inspect facilities where an

accident occurred, or where evidence related to an accident is kept; and to examine and test

wreckage and property. 49 U.S.C. §§ 1113(a), 1134; 49 C.F.R. § 831.9(a); Ex. 2. ¶ 8. The NTSB



                                                  2
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 6 of 38




may retain control over wreckage, records, and property until the conclusion of an investigation.

49 C.F.R. § 831.12; Ex. 2 ¶ 8.

       NTSB aviation accident investigators come from various aviation backgrounds. Ex. 2 ¶ 8.

But they cannot reasonably be expected to maintain comprehensive knowledge about each of the

airframes, engines, systems, components, and specifications of every civil aircraft flown in the

United States. Id. Thus, the NTSB enlists the assistance of other organizations and government

agencies to assist in conducting its investigations. 49 C.F.R. § 831.11(a); Ex. 2 ¶ 9. In each

accident investigation, the NTSB Investigator-in-Charge (“IIC”) designates as “parties” to the

investigation “those persons, federal, state, or local government agencies and organizations

whose employees, functions, activities, or products were involved in the accident and that can

provide suitable qualified technical personnel to actively assist in an investigation.” 49 C.F.R.

§ 831.11(a); Ex. 2 ¶ 9. A party’s participation is subject to the IIC’s direction and control. 49

C.F.R. §§ 831.8(b); 831.11(a)(4); Ex. 2 ¶ 10. A party representative from a private organization

must sign the “Statement of Party Representative to NTSB Investigation,” 49 C.F.R. § 831.11(d),

which is also known as the “Certification of Party Representative.” Ex. 2 ¶ 10. This form

outlines the party’s roles and responsibilities, and emphasizes, among other things, that a party’s

participation “is to assist the NTSB safety investigation and not for the purposes of preparing for

litigation.” Ex. 3, Statement of Party Representatives to NTSB Investigation, at 1.

       Participation in an NTSB investigation is voluntary, and NTSB regulations provide that,

except for the FAA in civil aircraft accidents, no person has a right to be a party. 49 C.F.R.

§ 831.11(a)(2); Ex. 2 ¶ 12. The following persons are prohibited from serving as party

representatives: legal professionals; claimant or insurer representatives; and, to the extent


                                                  3
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 7 of 38




practicable, individuals directly involved in an accident. 49 C.F.R. § 831.11(a)(1), (b)(1); Ex. 2

¶ 12.

        Accidents involving stakeholders outside of the United States may implicate an

international treaty known as the Convention on International Civil Aviation (“Convention”), 61

Stat. 1180 (entered into force April 4, 1947.) Ex. 2 ¶ 13. Among other things, that treaty, at

Article 43, created an organization called the International Civil Aviation Organization

(“ICAO”), which periodically adopts uniform international standards on accident investigations

and other matters. Convention art. 37(k); Ex. 2 ¶ 13. ICAO’s accident investigation standards

appear in its “Annex 13.” Under Annex 13, certain States—specifically, those where: the aircraft

is registered; the aircraft operator is from; and the aircraft is designed and manufactured—have

the right to appoint an accredited representative to participate in the investigation, as well as

technical advisors to assist the accredited representative. ICAO Annex 13, ¶¶ 5.18-5.19; Ex. 2

¶ 13. Such advisers must be permitted, under and subject to the accredited representatives’

supervision, to participate effectively in the investigation. ICAO Annex 13, ¶ 5.24.1; Ex. 2 ¶ 13.

Any participation by such representatives and advisors must be done “under the control of” the

NTSB IIC. ICAO Annex ¶ 5.25; Ex. 2 ¶ 13.

        An NTSB regional office investigated each accident at issue in this case. Ex. 2 ¶ 14. In

aircraft accident investigations, the NTSB routinely appoints party representatives from the

airframe manufacturer; the engine manufacturer; other significant component manufacturers;

and, if the flight was for-hire, the commercial operator. Id. ¶15.

        Each party must provide to the NTSB IIC information about the accident and activities

conducted in connection with the accident. 49 C.F.R. § 831.13(b); Ex. 2 ¶ 11. In a regional office


                                                  4
          Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 8 of 38




investigation, such as those at issue here, the IIC typically travels to the scene of a fatal accident

and, during the investigation, may arrange an examination of the wreckage. Ex. 2 ¶ 16. Party

representatives may: meet the NTSB IIC at the scene of the accident; assist in the on-scene

phase of the investigation; and thereafter participate in investigative activities with NTSB staff,

such as aircraft examinations, witness interviews, and cockpit recorder or flight data recorder

readouts. Id. ¶¶16-21. Additionally, party representatives provide technical review and comments

on NTSB draft factual reports before the NTSB conducts its final independent analysis of an

accident. 49 C.F.R. § 831.14; Ex. 2 ¶ 23. Parties such as aircraft and engine manufacturers also

provide access to examination and testing facilities, equipment, and procedures unique to the

aircraft or engine involved in the accident. Ex. 2 ¶ 22.

        The investigative process depends on those involved being able to talk openly and freely

without fear of public scrutiny. Id. ¶ ¶ 26-28. Possible accident scenarios are discussed during the

on-scene investigation. Id. ¶¶ 26-27. These scenarios will be confirmed or disconfirmed during

further investigation. Id. It is critical to the NTSB’s safety mission to maintain an atmosphere where

open dialogue is welcome and protected. Id. ¶¶ 26-28. If not, this will have an adverse impact on

aviation safety moving forward. Id. ¶ 28. The declaration of Timothy LeBaron, Deputy Director for

Regional Office Operations in the NTSB Office of Aviation Safety, further describes parties’ roles

and responsibilities.

        C.      Plaintiff’s FOIA requests.

        Plaintiff’s Amended Complaint describes eighteen FOIA requests it submitted to the

NTSB relating to twelve aircraft accident investigations: (1) the “Bates/Cullen” accident; (2) the

“Byrd” accident; (3) the “Chase” accident; (4) the “Farrar” accident; (5) the “Gentry” accident;

(6) the “Gordon” accident; (7) the “Hinkle/Skinner” accident; (8) the “McCall” accident; (9) the
                                               5
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 9 of 38




“Torres” accident; (10) the “O’Neal” accident; (11) the “Gill” accident; and (12) the

“Shalloway” accident. Doc. # 9. The FOIA requests sought, in essence, all records in the NTSB’s

possession relating to the twelve aircraft accident investigations. Doc. # 17 ¶¶ 13-22.

       For some accident investigations, plaintiff submitted multiple similar, if not identical,

FOIA requests because plaintiff’s initial requests were premature. Id. For example, pursuant to

applicable FOIA exemptions, the NTSB denied and administratively closed plaintiff’s initial

FOIA requests for the Bates/Cullen, Chase, Gentry, and Torres accidents because the NTSB and

law enforcement investigations were pending at the time of the requests. Id. When the

investigations for the Chase, Gentry, and Torres accidents concluded and the NTSB released

information on its website, plaintiff resubmitted FOIA requests for records in addition to what

the NTSB had made public. Id. For those resubmitted requests, the NTSB assigned positions in

the FOIA Office’s “first-in, first-out queue.” Id. Plaintiff never resubmitted a FOIA request for

additional records relating to the Bates/Cullen accident following conclusion of that investigation

and the NTSB’s publication of records on the website.

       D.      The NTSB’s responses.

       On October 10, 2019, the Court granted the NTSB’s motion to stay this matter pursuant

to the FOIA, 5 U.S.C. § 552(a)(6)(C). Doc. #24. The Order allowed the agency to process

plaintiff’s pending, at-issue FOIA requests on a rolling basis as they reached the top of the

NTSB’s first-in, first-out queue—a timeline in compliance with FOIA. See 5 U.S.C.

§ 552(a)(6)(C). On May 4, 2020 the NTSB informed the Court that the agency had responded to

each of plaintiff’s pending FOIA requests. Doc. #28.




                                                 6
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 10 of 38




       Since the May 4, 2020 status report, the NTSB has produced, on a rolling basis,

additional records responsive to plaintiff’s pending FOIA requests. These records were initially

withheld under FOIA exemptions from disclosure, but later deemed releasable. In particular, the

NTSB—in reliance upon plaintiff’s September 29, 2020 letter identifying its clients—has agreed

to release many of the records initially withheld based on privacy considerations. It is the

agency’s understanding that plaintiff, a law firm, represents the estates and representatives of the

individuals to whom many of the records being produced pertain and that plaintiff has

permission from its clients to access these records.

       Plaintiff’s remaining claim in Count III of the Amended Complaint is based on the

NTSB’s alleged violations of the FOIA. The NTSB, however, has responded appropriately to

each pending request identified in the Amended Complaint. The NTSB has made thousands of

responsive pages available to plaintiff—either by informing plaintiff that responsive records

were published on the NTSB’s website in accordance with agency regulations, or by producing

responsive, nonprivileged records not already on the website directly to plaintiff in response to

the FOIA requests. Where appropriate under a FOIA exemption from disclosure, the NTSB

either redacted information or withheld records in full. The FOIA requires that “any reasonably

segregable portion of a record shall be provided to any person requesting such record after

deletion of the portions which are exempt,” 5 U.S.C. § 552(b).

       Plaintiff has confirmed that, in light of the NTSB’s responses, plaintiff’s FOIA requests

for the following five aircraft accident investigations identified in the Amended Complaint are

no longer at issue: (1) the “Byrd” accident; (2) the “Farrar” accident; (3) the “Hinkle/Skinner”




                                                 7
           Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 11 of 38




accident; (4) the “McCall” accident; and (5) the “Gill” accident. As such, summary judgment

should be granted to the NTSB for these five accident investigations.

       The FOIA exemptions from disclosure applicable to the redacted or withheld records for

the remaining six investigations still at issue 1 are: (1) 5 U.S.C. § 552(b)(4) (“Exemption 4”),

which exempts from disclosure records concerning trade secrets and confidential commercial

information; (2) 5 U.S.C. § 552(b)(5) (“Exemption 5”), which exempts from disclosure records

protected by various privileges, including the deliberative process privilege and attorney-client

privilege; and (3) 5 U.S.C. § 552(b)(6) (“Exemption 6”), which exempts from disclosure records

implicating personal privacy. 2

       The NTSB seeks summary judgment because it has complied with the FOIA. In support

of this motion, the NTSB has created an index of the redacted and/or withheld records. 3 (Ex. 1,

Index of Withheld Records.)




       1
         There appear to be six, not seven, of the original twelve investigations that remain at
issue, because, as discussed more fully below, it is unclear whether, and on what basis, the
Bates/Cullen accident investigation remains at issue in light of the averments in the Amended
Complaint and plaintiff’s failure to submit a FOIA request to the NTSB seeking records beyond
those that the NTSB has made publicly available since the conclusion of the investigation.
       2
         The NTSB determined that some records responsive to plaintiff’s FOIA requests
originated at, or were controlled by, the FAA. The NTSB appropriately referred the requests for
those records to the FAA to contact plaintiff directly regarding disclosure. See e.g., Sussman v.
U.S. Marshals Service, 494 F.3d 1106 (D.C. Cir. 2007); Inst. for Pol’y Stud. v. CIA, 885 F. Supp
2d 120, 241 (D.D.C. 2012); El Badrawi v. DHS, 583 F. Supp. 2d 285, 310 (D. Conn. 2008). The
FAA has represented to the NTSB that it has released the records to plaintiff.
       3
        Such an index in FOIA cases has also been referred to as a “Vaughn Index.” See
Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).
                                              8
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 12 of 38




II.    THE STANDARD FOR SUMMARY JUDGMENT IN A FOIA CASE

       The FOIA’s purpose is “to facilitate public access to government documents.” U.S. Dep’t

of State v. Ray, 502 U.S. 164, 173 (1991); see also Manna v. U.S. Dep’t of Justice, 51 F.3d 1158,

1163 (3d Cir. 1995). “The statute is designed to ‘pierce the veil of administrative secrecy and to

open agency action to the light of public scrutiny.’” Ray, 502 U.S. at 173, quoting Dep’t of Air

Force v. Rose, 425 U.S. 352, 361 (1976). The Supreme Court has observed that, under the FOIA,

there is a “strong presumption in favor of disclosure.” Rose, 425 U.S. at 360-61 (statute reflects

“a general philosophy of full agency disclosure,” and “disclosure, not secrecy, is the dominant

objective of the Act”.)

       “Congress recognized, however, that public disclosure is not always in the public

interest.” CIA v. Sims, 471 U.S. 159, 166-67 (1985). Sheet Metal Workers Int’l Ass’n, Local

Union 19 v. U.S. Dep’t of Veterans Affairs, 135 F.3d 891, 897 (3d Cir. 1998) (noting that public

access to government information is not “all encompassing”.) Thus, the FOIA specifically

exempts nine categories of records from its broad disclosure requirements. 5 U.S.C. § 552(b).

See U.S. Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 755

(1989). These exemptions are designed “to balance the public’s interest in governmental

transparency against the ‘legitimate governmental and private interests [that] could be harmed by

the release of certain types of information.’” United Techs Corp. v. U.S. Dep’t of Defense, 601

F.3d 557, 559 (D.C. Cir. 2010) (quoting Critical Mass Energy Project v. Nuclear Reg. Comm’n,

975 F.2d 871, 872 (D.C. Cir. 1992) (en banc). See John Doe Agency v. John Doe Corp., 493

U.S. 146, 152 (1989) (FOIA is intended to strike “a workable balance between the right of the

public to know and the need of the Government to keep information in confidence”.) Courts have

emphasized that the FOIA exemptions “‘are intended to have meaningful reach and application’
                                              9
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 13 of 38




and should not ‘be construed in a nonfunctional way.’” Manna, 51 F.3d at 1163, quoting John

Doe Agency, 493 U.S. at 152, 157.

       To succeed on a FOIA claim, a plaintiff must prove that an agency improperly withheld

an agency record. United States v. Tax Analysts, 492 U.S. 136, 142 (1989). Summary judgment

is the procedure by which courts resolve nearly all FOIA cases. See, e.g., Samahon v. U.S. Dep’t

of Justice, No. 13-6462, 2015 WL 857358, at *5 (E.D. Pa. Feb. 27, 2015). In a FOIA case, “the

burden is on the agency to sustain its action” in withholding records under the exemptions. 5

U.S.C. § 552(a)(4)(B). See Ray, 502 U.S. at 173 (“[t]he strong presumption in favor of disclosure

places the burden on the agency to justify the withholding of any requested documents”.)

       The agency can sustain its burden under the FOIA through a submission “describing the

material withheld and detailing why it fits within the claimed exemption.” McDonnell v. United

States, 4 F.3d 1227, 1241 (3d Cir. 1993). The precise form of the agency’s submission—whether

it be a “Vaughn” index, declaration, affidavit, narrative, or some combination—is immaterial, so

long as the nature of the withheld information and grounds for withholding are adequately

attested to by the agency. See Hornbeck v. U.S. Coast Guard, No. 04-1724, 2006 WL 696053, at

*6 (D.D.C. Mar. 20, 2006); see also Ctr. for Biological Diversity v. United States EPA, 369 F.

Supp. 3d 128, 134 (D.D.C. 2019) (agency can submit a “Vaughn Index and/or accompanying

affidavits or declarations”); Judicial Watch, Inc., 449 F.3d at 146 (stating that an agency may

“submit other measures in combination with or in lieu of the index itself,” such as supporting

affidavits, or seek in camera review of the documents); Wishart v. Comm’r, No. 98-17248, 1999

WL 985142, at *1 (9th Cir. Oct. 27, 1999) (suggesting that Vaughn index is unnecessary if

declarations are detailed enough.)


                                                10
          Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 14 of 38




         The agency is entitled to summary judgment in a FOIA case if the agency’s submissions:

(1) “describe the withheld information and the justification for withholding with reasonable

specificity, demonstrating a logical connection between the information and the claimed

exemption”; and (2) “are not controverted by either contrary evidence in the record or bad faith.”

Manna, 51 F.3d at 1163-64, quoting Am. Friends Serv. Comm. v. Dep’t of Defense, 831 F.2d

441, 444 (3d Cir. 1987). See Am. Civil Liberties Union of N.J. v. FBI, 733 F.3d 526, 531 (3d Cir.

2013).

         Although the district court reviews de novo the agency’s use of a FOIA exemption to

withhold documents, 5 U.S.C. § 552(a)(4)(B), see Reporters Comm. for Freedom of the Press,

489 U.S. at 755, the agency’s submissions enjoy “a presumption of good faith.” Samahon, 2015

WL 857358, at *5. See Andela v. Admin. Office of U.S. Courts, No. 13-0865, 2014 WL 695209,

at *2 (E.D. Pa. Feb. 21, 2014) (“The court should not question the veracity of the agency’s

submissions explaining the reason for its nondisclosure unless there is evidence of bad faith”),

aff’d, 569 F. App’x 80 (3d Cir. 2014); Lewis v. U.S. EPA, No. 06-2660, 2006 WL 3227787, at *6

(E.D. Pa. Nov. 3, 2006) (“a district court must accord affidavits submitted by an agency a

presumption of good faith”) (citations omitted.) Ultimately, “the agency's justification is

sufficient if it appears logical and plausible.” ACLU v. U.S. Dep't of Def., 901 F.3d 125, 133-34

& n.9 (2d Cir. 2018).

III.     THE NTSB PROPERLY WITHHELD OR REDACTED DOCUMENTS IN
         ACCORDANCE WITH APPLICABLE FOIA EXEMPTIONS.
         A.     The NTSB properly invoked Exemption 4.

         Exemption 4 permits an agency to withhold “trade secrets and commercial or financial

information obtained from a person and privileged or confidential.” 5 U.S.C. § 552(b)(4). The


                                                11
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 15 of 38




terms “financial” and “commercial” as used in FOIA “are to be given their ordinary meanings.”

Nat'l Ass'n of Home Builders v. Norton, 309 F.3d 26, 38 (D.C. Cir. 2002). This means that

“information is commercial under this exemption if, in and of itself, it serves a commercial

function or is of a commercial nature.” Id. (internal quotation marks and citation omitted).

Unlike other types of information, materials implicating Exemption 4 are generally procured

from third parties, rather than developed within the agency. Judicial Watch v. FDA, 449 F.3d

141, 148 (D.C. Cir. 2006). Protection from disclosure is available regardless of whether the

information pertains to the commercial interests of the party that provided it, or to the

commercial interests of another. See, e.g., Miami Herald Publ'g Co. v. SBA, 670 F.2d 610, 614 &

n.7 (5th Cir. 1982).

       Although the NTSB must always exercise great care before releasing records, this is

particularly true with respect to trade secret and confidential commercial information because the

“[w]rongful disclosure of information protected under Exemption 4 [of the FOIA] can . . . lead to

criminal liability for an agency under . . . 18 U.S.C. § 1905.” OSHA Data/CIH, Inc. v. U.S. Dep’t

of Labor, 220 F.3d 153, 162 n.23 (3d Cir. 2000); see also Jerome Stevens Pharma., Inc. v. FDA,

402 F.3d 1249, 1255-56 (D.C. Cir. 2005) (holding that plaintiff’s “complaint sufficiently

allege[d] claims for misappropriation of trade secrets” under the Federal Tort Claims Act, 28

U.S.C. §§ 2671-2680, where the complaint alleged that FDA disclosed plaintiff’s trade secrets in

violation of statutes including 18 U.S.C. § 1905 and 21 U.S.C. § 331(j)).

       Last year, the Supreme Court addressed the definition of “confidential” under Exemption

4. Food Mktg. Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2360 (2019). The Court criticized

the prior leading test, set forth in National Parks & Conservation Association v. Morton, 498


                                                 12
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 16 of 38




F.2d 765 (D.C. Cir. 1974), as too constricting, and lacking basis in the ordinary meaning of the

term “confidential.” Food Mktg. Inst. at 2362-66. The Court eliminated the National Parks

requirement that an agency show that disclosure would either: (1) impair the government’s

ability to obtain necessary information in the future; or (2) cause substantial competitive harm.

See National Parks, 498 F.2d at 770. Abrogating the National Parks test, the Supreme Court

adopted a more straightforward test. To qualify as “confidential” within the meaning of

Exemption 4, commercial or financial information communicated to the government has to be

“customarily kept private, or at least closely held, by the person imparting it.” Food Mktg. Inst.,

139 S. Ct. at 2363. The Court noted that for Exemption 4 to apply, a second condition might also

be required—that the information “was provided to the government under an assurance of

privacy.” Id. The Court refrained from deciding whether that second condition was required,

because it found the condition satisfied in the case before it. Id.

       The NTSB properly invoked Exemption 4 to withhold information that, if released,

would reveal confidential: (1) aircraft component specifications—such as in drawings, work

requests, inspection reports, manuals, and technical data; and (2) financial information such as

prices on work invoices. Ex. 1. Plaintiff has represented that it does not anticipate objecting to

the NTSB’s Exemption 4 redaction (as identified in the Vaughn index) of prices on work

invoices. Thus, the NTSB does not address the propriety of those redactions, and requests

summary judgment in its favor for those redactions. The NTSB reserves the right, however, to

support those redactions in its reply brief in the event plaintiff does oppose them.

       Focusing on the documents otherwise withheld or redacted under Exemption 4, the

NTSB believes that plaintiff, upon review of the Vaughn index, will not contest the commercial


                                                  13
           Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 17 of 38




nature of the information 4 or the fact that “persons” (within the meaning of FOIA) provided the

information to the NTSB. 5 Thus, this motion focuses only on demonstrating that the withheld

information is confidential. The agency reserves the right to address the additional elements of

Exemption 4 in its reply brief if necessary.

       The markings on the records containing information withheld under Exemption 4 are

evidence that the records are customarily and actually kept private. See Food Mktg. Inst., 139 S.

Ct. at 2363. Those records were provided to the NTSB with markings such as “confidential,”

“not for public release,” “proprietary,” “furnished in strict confidence,” “subject to FOIA

exemption from disclosure,” “subject to the Export Administration Regulations” (“EAR”),

and/or “subject to the International Traffic in Arms Regulations” (“ITAR”). 6 See Ex. 1 (records

designated as subject to FOIA Exemption 4 in NTSB index). As stated in the Vaughn index,

where the information was segregable, the NTSB published redacted versions of these records on




       4
         Courts have given the term “commercial” its ordinary meaning. Thus, “[t]he exemption
reaches broadly and applies (among other situations) when the provider of the information has a
commercial interest in the information submitted to the agency.” Baker & Hostetler LLP v. U.S.
Dep't of Commerce, 473 F.3d 312, 319 (D.C. Cir. 2006).
       5
         See Nadler v. FDIC, 92 F.3d 93, 95 (2d Cir. 1996) (noting that 5 U.S.C. § 551(2)
defines a “person” to include “an individual, partnership, corporation, association, or public or
private organization other than an agency”.)
       6
          The Export Administration Regulations (15 C.F.R. Parts 730–774) limit foreign parties’
access to goods and technology that: (1) could make a significant contribution to the military
potential of other countries; (2) could prove detrimental to the national security of the United
States; or (3) are contrary to the foreign policy of the United States. See generally, United States
v. Singer, 963 F.3d 1144, 1149 (11th Cir. 2020). Goods and technology subject to these EAR
restrictions are on the Commerce Control List, published at 15 C.F.R. Part 774, Supp. No. 1. The
International Traffic in Arms Regulations, 22 C.F.R. Parts 120-130, (“ITAR”) imposes similar
restrictions on foreign access to goods and technology.

                                                14
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 18 of 38




the public docket in accordance with the FOIA, but is withholding the unredacted versions. See 5

U.S.C. § 552(b).

       The Supreme Court did not address whether the government must also show that it

provided an assurance of privacy to the supplier before the withheld information can be

considered confidential under Exemption 4. Nonetheless, the NTSB satisfies this prong.

Although the NTSB, like any federal agency, may need to disclose information pursuant to FOIA

or as otherwise required by law, the mere possibility that information may be disclosed for such

reasons is insufficient to preclude the application of Exemption 4. Friends of Animals v.

Bernhardt, No. Civ. A. 19-CV-01443, 2020 WL 2041337, at *11 (D. Colo. Apr. 24, 2020).

Otherwise, application of Exemption 4 would always be prohibited. Id.

       NTSB regulations provide that, with respect to information obtained during

investigations, the agency will “preserve the confidentiality of information to the greatest extent

possible.” 49 C.F.R. § 831.11(c)(2); see also 49 C.F.R. § 801.54 (referencing Exemption 4, and

stating that “trade secrets and items containing commercial or financial information that are

obtained from a person and are privileged or confidential are exempt from public disclosure.”)

Although the NTSB may, at its discretion, share information between parties to an investigation,

id., parties must acknowledge and sign the Statement of Party Representatives to NTSB

Investigation, which outlines prohibitions on the release of information. Ex. 3. “Parties are

prohibited from releasing information obtained during an investigation at any time prior to the

NTSB's public release of information unless the release is consistent with [a stringent list of]

criteria.” 49 U.S.C. § 831.13(c). Generally, a party to an investigation may release information




                                                 15
           Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 19 of 38




only after coordination with and preapproval by the NTSB, unless the release is limited to within

the organization in order to address a safety issue. 49 C.F.R. § 831.13(c), Ex. 3 at 5, 8.

       The agency’s regulatory limitations on the release of information qualify as assurances of

privacy, despite the possibility that the information may be released in limited circumstances to a

select group of individuals. See Friends of Animals, 2020 WL 2041337, at *11 (agency

regulations qualified as assurances of privacy, where they stated that information would be

treated as confidential, but could be released in certain circumstances); cf. Stevens v. United

States Dep't of State, No. Civ. A. 17-2494, 2020 WL 1330653, at *8 (N.D. Ill. Mar. 23, 2020)

(course materials remained confidential despite being provided to students, because they were

not made available to the public.)

       Because the records meet both prongs of the Supreme Court’s test for confidentiality

outlined in Food Marketing Institute, the NTSB properly withheld or redacted them, in

accordance with Exemption 4, and is entitled to summary judgment. 7

       B.       The NTSB properly invoked Exemption 5.

                1.     The standard for applying Exemption 5.

       Exemption 5 protects from disclosure “inter-agency or intra-agency memorandums or

letters which would not be available by law to a party other than an agency in litigation with the

agency.” 5 U.S.C. § 552(b)(5). This exemption “incorporates the privileges that the Government

may claim when litigating against a private party, including the governmental attorney-client and

attorney work product privileges, the presidential communications privilege, the state secrets

privilege, and the deliberative process privilege.” Abtew v. U.S. Dep't of Homeland Sec., 808


       7
         Alternatively, the records identified as B-201 through 211 are also exempt from
disclosure under Exemption 5, as discussed in the next section of this brief.
                                                 16
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 20 of 38




F.3d 895, 898 (D.C. Cir. 2015). The protection from disclosure afforded by the exemption “is

necessary to ensure frank and open discussion and hence efficient governmental operations.”

United States v. Weber Aircraft Corp., 465 U.S. 792, 802 (1984); see also Lahr v. NTSB, 569

F.3d 964, 979 (9th Cir. 2009). Accordingly, if a record is either “inter-agency” or “intra-agency,”

and qualifies for a litigation privilege (such as the deliberative process privilege or the attorney-

client privilege), it is protected from disclosure. See EPA v. Mink, 410 U.S. 73, 85-87 (1973);

Batton v. Evers, 598 F.3d 169, 183 (5th Cir. 2010).

               2.      Information submitted by party representatives to NTSB
                       investigations qualify as intra-agency records.

       This Court and many others have recognized that intra-agency records can include those

“containing comments solicited from nongovernmental parties.” McKinley v. Bd. of Governors of

the Fed. Reserve Sys., 647 F.3d 331, 336 (D.C. Cir. 2011) (citing Nat’l Inst. of Military Justice v.

DOD, 512 F.3d 677, 680, 682 (D.C. Cir.2008)); accord Wolk Law Firm v. United States NTSB,

392 F. Supp. 3d. 514, 525-26 (E.D. Pa. 2019) (holding that the deliberative process privilege

protected work consultants performed on behalf of the NTSB.) Under the “consultant corollary”

to Exemption 5, “agency records authored by non-agency entities” can be protected “if those

records were solicited by a U.S. agency in the course of its deliberative process.” Department of

Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 11 (2001); accord McKinley, 647

F.3d at 336; Nat’l Inst. of Military Justice v. DOD, 512 F.3d 677, 680, 682 (D.C. Cir. 2008). In

holding this advice covered by Exemption 5, courts have emphasized that: (1) the agencies

sought the outside advice; (2) the advice was not adverse to government interests; and (3) in

providing their expertise, the consultants effectively functioned as agency employees. See, e.g.,

Nat’l Inst. of Military Justice v. DOD, 512 F.3d 677, 679-80 (D.C. Cir. 2008); Nat’l Inst. of

                                                  17
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 21 of 38




Military Justice v. DOD, 404 F. Supp. 2d 325, 345 (D.D.C. 2005); McKinley, 647 F.3d at 337-

38; Electronic Privacy Info. Ctr. v. DHS, 892 F. Supp. 2d 28, 45-46 (D.D.C. 2012); United States

v. Real Prop. Known & Numbered as 2847 Chartiers Ave. Pittsburgh, Pa., 142 F.R.D. 431, 434

(W.D. Pa. 1992) (“The fact that, as here, the document was prepared by an outside consultant for

the agency’s use, does not adversely affect its status as ‘interagency.’”)

       As discussed above, the NTSB solicits technical assistance from other organizations and

government agencies that are “uniquely qualified,” Nat’l Institute of Military Justice, 512 F.3d at

679, to “provide suitable qualified technical personnel to actively assist in an investigation.” 49

C.F.R. § 831.11(a). NTSB’s investigations benefit when the agency has access to the breadth of

experience and expertise held by organizations whose aircraft, equipment, or operations are

involved in an accident. Ex. 2 ¶¶ 8, 25. NTSB investigators cannot reasonably be expected to

maintain comprehensive knowledge about each of the airframes, engines, systems, components,

and specifications of every civil aircraft flown in the United States. Id. ¶ 8. Nor is it reasonable to

expect NTSB investigators to be intimately familiar with the operations and procedures of all

private aircraft operators. Id. Thus, NTSB investigators solicit advice, opinions, and

recommendations from party representatives about each aspect of an investigation for which they

can provide suitable technical assistance. Id. ¶¶ 9, 15, 25. Party representatives assist the NTSB

IIC on-scene, help facilitate investigative activities throughout the investigation, and provide

input on NTSB’s draft reports. In sum, these outside parties help the NTSB IIC understand the

“knotty complexities,” Nat’l Institute of Military Justice, 512 F.3d at 683, of all aspects of an

aircraft accident investigation, including but not limited to airframe and engine specifications

and performance, operational and maintenance requirements, and pilot performance.


                                                  18
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 22 of 38




       In Electronic Privacy Information Center v. DHS, 892 F. Supp. 2d 28, 45-46 (D.D.C.

2012), the district court held that “to be excluded from the exemption,” the outside party “must

assume a position that is necessarily adverse to the government.” Id. at 46 (quoting Department

of the Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1,14 (2001)). In Electronic,

the outside party was a contractor providing security scanning equipment to the government with

the ultimate goal of expanding its contractual relationship with the government. The court

acknowledged that the outside party was seeking a government benefit at the expense of other

parties—other companies who sought contracts to provide similar services. Id. at 45-46. After

discussing the Supreme Court’s analysis in Klamath, the court ruled, however, that “[s]elf-

advocacy is not a dispositive characteristic and does not control Exemption 5’s scope.” Id.

Because the outside party’s interests were not adverse to the government’s interests, the court

ruled that the outside party was distinguishable from the Native American tribes in Klamath and

that documents passed between the government and the outside party met the Exemption 5

threshold. Id.

       Here, the at-issue advice that party representatives provided to the NTSB is intra-agency

communication that the consultant corollary to Exemption 5 covers. The NTSB sought the

outside advice, the advice was not adverse to government interests, and the consultants—in

providing their expertise—effectively functioned as agency employees. See, e.g., Nat’l Inst. of

Military Justice 512 F.3d at 679-80; McKinley, 647 F.3d at 337-38, Electronic Privacy Info. Ctr.,

892 F. Supp. 2d at 45-46; United States v. Real Prop. Known & Numbered as 2847 Chartiers

Ave. Pittsburgh, Pa., 142 F.R.D. 431, 434 (W.D. Pa. 1992.)




                                                19
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 23 of 38




       Any argument by plaintiffs that the party representatives are self-interested should be

disregarded. As an initial matter, “[s]elf-advocacy is not a dispositive characteristic and does not

control Exemption 5’s scope.” Electronic, 892 F. Supp. 2d at 45-46. In any event, the parties’

participation in the investigation lacks the indicia of self-interest that the Supreme Court

considered in Klamath to hold that the Indian Tribe plaintiffs there, who were advocating their

own interests to an agency, were not consultants. 532 U.S. at 14. First, NTSB investigations are

fact-finding proceedings, without adverse parties, that do not assign liability or adjudicate rights.

49 C.F.R. § 831.4(c). Second, legal professionals, claimant or insurer representatives, and

individuals directly involved in an accident (to the extent practicable) are not permitted to be

party representatives. Id. § 831.11(a)(1), (b)(1). Third, party participation is subject to the IIC’s

control and direction, and to the terms of the “Statement of Party Representative to NTSB

Investigation,” all to ensure that parties are serving the needs of the NTSB investigation, and not

any litigation purpose. 49 C.F.R. §§ 831.8(b), 831.11(a)(4); Ex. 3.

       Significantly, in earlier, virtually identical litigation between plaintiff and the NTSB (“the

Wolk 2016 Litigation”), this Court rejected plaintiff’s argument that Exemption 5 did not cover

records containing advice and comments that party representatives to investigations provided to

the NTSB. Wolk Law Firm, 392 F. Supp. 3d. at 525-26 (holding that the deliberative process

privilege protected work performed by consultants on behalf of the NTSB.)

               2.      Litigation privileges cover the records that the NTSB withheld or
                       redacted under Exemption 5.

                       a.      The NTSB properly withheld or redacted attorney-client
                               communications or attorney work-product.

       Exemption 5 protects from disclosure “confidential communications between an attorney

and his client relating to a legal matter for which the client has sought professional advice.” See
                                                  20
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 24 of 38




e.g., Mead Data Cent. Inc. v. U.S. Dep't of the Air Force, 566 F.2d 242, 252 (D.C. Cir. 1977); Elec.

Privacy Info. Ctr. v. DHS, 117 F. Supp. 3d 46, 65 (D.D.C. 2015) (finding no actionable question that

redaction was properly exempted under attorney-client privilege, because “the particular portion [of

an e-mail chain] redacted by the Government contains a communication between a DHS employee

and a DHS attorney seeking legal review and advice”). Similarly, Exemption 5 incorporates the

traditional attorney work-product protection, which protects documents prepared by an attorney in

contemplation of litigation. See, e.g., Media Research Ctr. v. DOJ, 818 F. Supp. 2d 131, 141 (D.D.C.

2011) (involving government attorneys advising agency); James Madison Project v. CIA, 607 F.

Supp. 2d 109, 130 (D.D.C. 2009) (same).

        As shown in the Vaughn index, the NTSB redacted, or withheld in full, based on Exemption

5, a few documents that contained legal discussions between NTSB employees and an NTSB

attorney. See Ex. 1. In particular, the protected discussions involved an NTSB attorney providing

counsel on whether to release certain records in the public docket or in litigation. Id. These

communications fall squarely within the ambit of the attorney-client privilege and were properly

withheld. Id. Summary judgment should be granted in the NTSB’s favor for these withholdings.

                        b.      The NTSB properly withheld or redacted information covered
                                by the deliberative process privilege.

        Exemption 5 incorporates the deliberative process privilege, the general purpose of which

is to “prevent injury to the quality of agency decisions.” NLRB v. Sears, Roebuck & Co., 421

U.S. 132, 151 (1975). Specifically, three policy purposes have been consistently held to

constitute the bases for this privilege: (1) to encourage open, frank discussions on matters of

policy between subordinates and superiors; (2) to protect against premature disclosure of

proposed policies before they are actually adopted; and (3) to protect against public confusion

that might result from disclosure of reasons and rationales that were not in fact ultimately the
                                                21
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 25 of 38




grounds for an agency’s action. See, e.g., Russell v. Dep’t of the Air Force, 682 F.2d 1045, 1048

(D.C. Cir. 1982); Coastal States Gas Corp. v. DOE, 617 F.2d 854, 866 (D.C. Cir. 1980); Jordan

v. DOJ, 591 F.2d 753, 772-73 (D.C. Cir. 1978).

       The privilege “covers recommendations, draft documents, proposals, suggestions, and

other subjective documents which reflect the personal opinions of the writer rather than the

policy of the agency.” Coastal States, 617 F.2d at 866. Such documents “would inaccurately

reflect or prematurely disclose the views of the agency, suggesting as agency position that which

is as yet only a personal position.” Id. Factual information is protected so long as “it reflects an

‘exercise of discretion and judgment calls’” and where its exposure would enable the public to

examine an agency's deliberative processes. Bloche v. DOD, 279 F. Supp. 3d 68, 80 (D.D.C.

2017) (quoting Ancient Coin Collectors Guild v. U.S. Dep't of State, 641 F.3d 504, 513 (D.C.

Cir. 2011)); accord Agility Pub. Warehousing Co. K.S.C. v. Dep’t of Defense, 110 F. Supp. 3d

215, 222 (D.D.C. 2015); KDKA-TV v. Thornburgh, Civil Action No. 90-1536, 1992 U.S. Dist.

Lexis 22438, at *10–11 (D.D.C. Sept. 1992).

                              i.       The information the NTSB withheld as deliberative-
                                       process-privileged is both pre-decisional and deliberative.

       To be exempt from disclosure under the deliberative process privilege, a record must be

both “pre-decisional,” in that it was generated before the agency made a decision, and

“deliberative,” in that it reflects the give-and-take of the consultative process. In re Sealed Case,

121 F.3d 729, 737 (D.C. Cir. 1997); Coastal States, 617 F.2d at 866; Judicial Watch, Inc. v.

Dep’t of the Army, 435 F. Supp. 2d 81, 88 (D.D.C. 2006).

       To show that the withheld documents are pre-decisional, the NTSB need not “identify a

specific decision in connection with which a memorandum is prepared . . . [because] agencies

                                                 22
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 26 of 38




are, and properly should be, engaged in a continuing process of examining their policies,” NLRB

v. Sears, Roebuck & Co., 421 U.S. 132, 151 n.18 (1975). Rather, the NTSB need only establish

“what deliberative process is involved, and the role played by the documents in issue in the

course of that process.” Coastal States, 617 F.2d at 868. A record is pre-decisional “if it

precedes, in temporal sequence, the ‘decision’ to which it relates,” Abtew v. U.S. Dep't of

Homeland Sec., 808 F.3d 895, 898 (D.C. Cir. 2015), and is generated as part of, and contributes

to, a continuing process of agency decision-making. See, e.g., Access Reports v. DOJ, 926 F.2d

1192, 1196 (D.C. Cir. 1991); ACLU of Wash. v. DOJ, No. 09-0642, 2011 WL 887731, at *5

(W.D. Wash. Mar. 10, 2011); Sierra Club v. U.S. Dep’t of Interior, 384 F. Supp. 2d 1, 16

(D.D.C. 2004).

       Courts have protected, as “deliberative,” material that would expose the opinions, advice,

or recommendations offered in the course of agency decision-making. See, e.g., Elec. Frontier

Found. v. DOJ, 892 F. Supp. 2d 95, 102 (D.D.C. 2012); Elec. Frontier Found. v. DOJ, 890 F.

Supp. 2d 35, 43-48 (D.D.C. 2012). The privilege “‘protects not only communications which are

themselves deliberative in nature, but all communications which, if revealed, would expose to

public view the deliberative process of an agency.’” Urban Air Initiative, Inc. v. EPA, 271 F.

Supp. 3d 241, 260 (D.D.C. 2017) (quoting Russell v. Dep't of the Air Force, 682 F.2d 1045, 1048

(D.C. Cir. 1982)).

       Identifying a deliberative process ultimately depends upon the function of the particular

agency and the issue being deliberated. See Coastal States, 861 F.2d at 867-68 (explaining that

memoranda advising a superior on legal strategy would be protected by the deliberative process

privilege.) The relevant deliberative process here is the NTSB’s process of determining the facts,


                                                 23
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 27 of 38




circumstances, and probable causes of aircraft accidents, and developing safety

recommendations designed to prevent future accidents. See 49 U.S.C. § 1131(e); 49 C.F.R.

§ 831.4(a)–(b). To reach these determinations, staff and board members conduct extensive

investigations and analyses. The NTSB’s discussions and evaluations are deliberative because

investigators, in coming to their conclusions, must determine what the facts are, and how those

facts contribute to the circumstances and probable causes of accidents. Investigators are

presented only with the wreckage and aftermath of an accident. In determining facts, they must

“explore possibilities, engage in internal debates, or play devil’s advocate without fear of public

scrutiny,” Lahr, 569 F.3d at 979, to the same extent that agency decisionmakers must be free to

deliberate policies.

       The NTSB withheld in full or redacted under Exemption 5 records that: (1) predate the

NTSB’s publication of a final report for each accident; and (2) would give insight into the

agency’s deliberative processes. The attached Vaughn index provides detailed descriptions of

these records, and how they were generated as part of, contribute to, or reflect the NTSB’s

accident investigations. See Ex. 1. The categories of such records include notes, calculations,

accident summaries, draft reports, communications, analyses, and memoranda. Id. The records

reflect input on: draft reports; preliminary information and thoughts on the causes of the

accidents; the potential relevance of certain information to the agency; how information may be

used by the agency during the investigations; investigation strategies; and investigators’ thought

processes. These records thus contain precisely the type of information the deliberative process

privilege protects from disclosure. Release of this information could chill frank discussion

between NTSB employees and party representatives about possible accident causes and create


                                                24
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 28 of 38




confusion by disclosing reasons and rationales that were not ultimately the bases for the NTSB’s

final reports. See, e.g., Russell v. Dep’t of the Air Force, 682 F.2d 1045, 1048 (D.C. Cir. 1982);

Coastal States Gas Corp. v. DOE, 617 F.2d 854, 866 (D.C. Cir. 1980); Jordan v. DOJ, 591 F.2d

753, 772-73 (D.C. Cir. 1978).

                             ii.       The deliberative process privilege is not limited to records
                                       related to a policy decision.

       In the Wolk 2016 Litigation, this Court rejected plaintiff’s argument that the deliberative

process privilege protected only records related to a policy decision. Wolk Law Firm, 392 F.

Supp. 3d. at 526. The Court explained that “[s]everal circuit decisions confirm not only that the

privilege applies to decisions that are not formally policy, but in particular to investigations of

aircraft accidents by various agencies.” Id. at 526 (citing cases). The Court held that the same

types of records at issue here were deliberative and pre-decisional, and that the NTSB properly

withheld them pursuant to Exemption 5. Id.

       Other courts have routinely declined to interpret the deliberative process privilege

narrowly, as protecting only documents relating to a policy decision. Instead, these courts have

interpreted Exemption 5 to protect records reflecting the agency’s “consultative process,”

Coastal States, 617 F.2d at 867, irrespective of whether the records contain recommendations

regarding law and policy. Nat’l Wildlife Fed’n v. U.S. Forest Serv., 861 F.2d 1119 (9th Cir.

1988) (citing cases.); see also Urban Air Initiative, Inc. v. EPA, 271 F. Supp. 3d 241, 260

(D.D.C. 2017).

       The NTSB is responsible for establishing the facts, circumstances, and probable causes of

aircraft accidents. 49 U.S.C. § 1131(a). Thus, the agency engages in a significant amount of

deliberation about the facts of an aircraft accident, and about how to conduct investigations.

                                                 25
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 29 of 38




Whether these topics may be rigidly defined as “policy” questions is irrelevant—they are

nonetheless protected by the deliberative process privilege, because the NTSB must be able to

have full and frank discussions about fulfilling its investigative mandate, just as a policymaking

agency requires such latitude and protection when making its decisions. The deliberative process

privilege is intended to protect these “open and frank discussions” among government officials,

in order to enhance the quality of agency decisions. Klamath, 532 U.S. at 8-9.

                            iii.       The deliberative process privilege protects factual material.

       In the 2016 Wolk Litigation, this Court also rejected plaintiff’s argument that the

documents the NTSB withheld pursuant to the deliberative process privilege were purely factual,

and not subject to the privilege. Wolk Law Firm, 392 F. Supp. 3d. at 526. The Court explained,

“[to] the extent the materials have factual information, they are still protected because they

represent agency workers' discretion and judgment calls, for example through the selection,

interpretation, or manipulation [of facts] to generate other factual bases for further use.” Id.

       Many other courts have refused to adopt a factual versus deliberative/opinion distinction.

See e.g., Ctr. for Biological Diversity, 369 F. Supp. 3d at 137 (“To the extent plaintiff is arguing

that factual information is categorically excluded from the deliberative process privilege, it is

wrong.”); Dudman Communications Corp. v. Dept. of the Air Force, 815 F.2d 1565, 1568 (D.C.

Cir. 1987). In some circumstances, like here, “‘the disclosure of even purely factual material may

so expose the deliberative process within an agency’ that the material is appropriately held

privileged.” Ctr. for Biological Diversity, 369 F. Supp. 3d at 137 (citing Petroleum Info. Corp. v.

DOI, 976 F.2d 1429, 1434 (D.C. Cir. 1992)). “[T]he privilege serves to protect the deliberative




                                                 26
          Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 30 of 38




process itself, not merely documents containing deliberative material.” Ctr. for Biological

Diversity, 369 F. Supp. 3d at 137 (citing Mapother v. DOJ, 3 F.3d 1533, 1537 (D.C. Cir. 1993)).

         Factual information should be examined “in light of the policies and goals that underlie”

the privilege and in “the context in which the materials are used.” Wolfe v. HHS, 839 F.2d 768,

774 (D.C. Cir. 1988); accord Ancient Coin Collectors Guild v. United States Department of

State, 641 F.3d 504, 513 (D.C. Cir. 2011) (“the legitimacy of withholding does not turn on

whether the material is purely factual in nature or whether it is already in the public domain, but

rather on whether the selection or organization of facts is part of an agency's deliberative

process.”); Ryan v. DOJ, 617 F.2d 781, 790 (D.C. Cir. 1980) (citing EPA v. Mink, 410 U.S. 73,

92 (1973) (“[F]actual segments are protected from disclosure as not being purely factual if the

manner of selecting or presenting those facts would reveal the deliberate process, or if the facts

are inextricably intertwined with the policy-making process. The Supreme Court has

substantially endorsed this standard”.)

         Of relevance here, courts have held the following records containing facts as within the

scope of the deliberative process privilege: (1) reports that constitute the interpretation of

technical data, Parke, Davis & Co. v. Califano, 623 F.2d 1 (6th Cir. 1980); Reliant Energy

Power Generation, Inc. v. F.E.R.C., 520 F. Supp 2d 194, 205 (D.D.C. 2007); and (2) the

selection of facts out of a larger group. Montrose Chem. Corp. v. Train, 491 F.2d 63 (D.C. Cir.

1974).

         The NTSB’s Vaughn index describes the content of each record withheld or redacted as

deliberative-process-privileged under Exemption 5—identifying the date, time and creator (if

known), and additional information to supplement the arguments in this motion. Additionally,


                                                  27
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 31 of 38




Mr. Lebaron’s declaration provides background and context about NTSB accident investigations

and the types of records that are generated in those investigations. Through its motion, Vaughn

index, and declaration, defendant has fully detailed how the information contained within each

document is intertwined with and reflects the agency’s preliminary positions, recommendations,

and opinions, all of which are covered by the deliberative process privilege. Coastal States, 617

F.2d at 866. Because the NTSB has properly withheld or redacted documents pursuant to

Exemption 5, summary judgment should be granted in the NTSB’s favor.

       C.      The NTSB properly invoked Exemption 6.

       Exemption 6 permits an agency to withhold all information in “personnel and medical

files and similar files” when the disclosure of such information “would constitute a clearly

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). The concept of privacy

encompasses that which is inherently private, such as dates of birth and marriage, as well as the

intimate and potentially embarrassing. Reporters Comm. for Freedom of the Press, 489 U.S. at

763; see also Painting & Drywall Work Pres. Fund, Inc. v. HUD, 936 F.2d 1300, 1302 (D.C.

Cir. 1991). It includes an “individual’s control of information concerning his or her person.”

Reporters Comm. for Freedom of the Press, 489 U.S. at 763.

       As the Supreme Court has observed, Exemption 6 is designed to protect “individuals

from the injury and embarrassment that can result from the unnecessary disclosure of personal

information.” U.S. Dep’t of State v. Washington Post Co., 456 U.S. 595, 599 (1982). “[T]he

protection of an individual’s privacy ‘surely was not intended to turn upon the label of the file

which contains the damaging information.’” Id. at 599-603 (citing H.R. Rep. No. 89-1497, at 11

(1966); S. Rep. No. 89-813, at 9 (1965); S. Rep. No. 88-1219, at 14 (1964)). The Supreme Court

has therefore interpreted the term “similar files” in the statute broadly and has applied Exemption
                                                  28
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 32 of 38




6 to any information that “applies to a particular individual,” regardless of the type of

government file in which the information may be contained. Washington Post Co., 456 U.S. at

602; see also Pellegrino v. U.S. Transportation Security Admin., No. 09-5505, 2015 WL

2124911, at *8 (E.D. Pa. May 6, 2015).

       Under Exemption 6, the court must determine whether disclosure “would constitute a

clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). In making this

determination, the court must “balance the public interest in disclosure against the privacy

interest protected by the exemption.” Berger v. IRS, 288 F. App’x 829, 832 (3d Cir. 2008); see

Rose, 425 U.S. at 372; McDonnell, 4 F.3d at 1251-52. The only relevant public interest is

whether disclosure “sheds light on an agency’s performance of its statutory duties” or otherwise

lets citizens know “what their government is up to.” Reporters Comm. for Freedom of the Press,

489 U.S. at 773; see also Berger, 288 F. App’x at 832. This public interest “is not fostered by

disclosure of information about private citizens that is accumulated in various governmental files

but that reveals little or nothing about an agency's own conduct.” Reporters Comm. for Freedom

of the Press, 489 U.S. at 773.

       As the attached Vaughn index details, the NTSB withheld in full or redacted, under

Exemption 6, “personnel, medical and similar files” containing credit card numbers, telephone

numbers, addresses, dates of birth, medical information, and sensitive photographs. Ex. 1. By

their very nature, these files fall within the purview of the exemption. Balancing the cognizable

interests, these documents shed no light on the NTSB’s performance of its duty to investigate the

accidents, and their release would have a significant impact on individuals’ privacy.




                                                 29
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 33 of 38




       Plaintiff has represented that it does not intend to object to the NTSB’s redaction of

personally identifying information such as credit card numbers, addresses, certificate numbers,

driver’s license numbers, dates of birth, email addresses, telephone numbers, and passwords.

Thus, the agency does not address these redactions in this motion and requests summary

judgment in its favor. The agency nevertheless reserves the right to support these redactions in its

reply brief if necessary.

       As noted earlier, the NTSB has provided plaintiff with records impacting privacy in

reliance upon plaintiff’s September 29, 2020 letter identifying its clients. The agency, however,

has withheld or redacted “personnel, medical and similar files” relating to individuals who are

not represented by plaintiff, such as: (1) autopsy and other medical reports for the pilot and

another accident victim; (2) a pilot death certificate; (3) photographs of the deceased pilot;

(4) records containing medical information; and (5) videos showing victims’ injuries and/or

describing their injuries. The subjects of these files and their representatives clearly have a

privacy interest in the “control of information concerning [the victim’s] person.” Reporters

Comm. for Freedom of the Press, 489 U.S. at 763. Moreover, these records reveal little about the

NTSB’s conduct. See id. In particular, the withheld autopsies were performed by state or local

jurisdictions. See 49 U.S.C. § 1134(f). An autopsy performed by a state or local jurisdiction tells

the public nothing additional about what the NTSB “is up to.” See Reporters Comm. for

Freedom of the Press, 489 U.S. at 773.

       The NTSB withheld medical case reviews in full. These documents are being withheld in

the first instance pursuant to Exemption 5, as deliberative-process-privileged. Any reliance by

the NTSB on Exemption 6 is secondary and results from the medical nature of the documents.


                                                 30
           Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 34 of 38




Ultimately, Exemption 5 protects these documents from disclosure because they are analytical

documents that contain analyses and recommendations from FAA 8 physicians to NTSB

investigators regarding medical aspects of the investigation. The documents are at the heart of

the NTSB’s deliberative process establishing the facts, circumstances, and probable causes of

aircraft accidents. 49 U.S.C. § 1131(a). Nonetheless, just as with the autopsy reports, the

individuals who plaintiff does not represent and their surviving family members clearly have a

privacy interest in their medical information, Reporters Comm. for Freedom of the Press, 489

U.S. at 763, and their release “would constitute a clearly unwarranted invasion of personal

privacy.” 5 U.S.C. § 552(b)(6).

        Accordingly, the NTSB’s decision to withhold or redact these documents based on

Exemption 6 was proper, and summary judgment should be granted in its favor.

IV.    THE NTSB IS ALSO ENTITLED TO SUMMARY JUDGMENT AS TO THE
       BATES/CULLEN ACCIDENT INVESTIGATION.

       The allegations in the Amended Complaint mentioning the Bates/Cullen accident do not

specifically aver any FOIA violation. Rather, the allegations refer to plaintiff’s now dismissed

claims for obstruction of justice and violation of 49 C.F.R. § 837 in Counts I and II. See Am.

Compl. Doc. # 9 ¶¶ 30-50; 139-158. When introducing the “FOIA requests at issue,” plaintiff

avers that “[s]everal of these requests have been subject to unreasonable delay.” Id. ¶ 29.

Plaintiff does not, however, allege that the NTSB’s responses to each of its FOIA requests were

untimely or otherwise improper. Specifically, in Count III, which asserts a violation of the FOIA,




       8
          As detailed in defendant’s motion, Vaughn index, and declaration of Timothy LeBaron,
the FAA was a party providing technical assistance and consultation in each NTSB investigation
at issue.
                                                31
         Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 35 of 38




plaintiff does not identify the Bates/Cullen FOIA request (No. 131) in its enumeration of

requests at issue. Id. ¶ 126.

        As averred in the Amended Complaint, plaintiff submitted a FOIA request to the NTSB

for records relating to the Bates/Cullen accident on February 11, 2019. Am. Compl. ¶ 47. The

NTSB denied the request on March 5, 2019 because the NTSB investigation and a parallel law

enforcement investigation were pending. Id. ¶ 48 and Ex. A10. The NTSB denied plaintiff’s

appeal for the same reason on May 2, 2019. Id. ¶ 49 and Ex. A24. The agency further informed

plaintiff that after the conclusion of the investigation, if it sought records in addition to what was

released on the public docket, plaintiff could resubmit a FOIA request. Id. at Ex. A24.

        The public docket for the Bates/Cullen investigation was released on May 11, 2019. Ex. 2

¶ 30. The docket contains documentation supporting the NTSB’s findings and conclusions,

including an Airworthiness Factual Report, an Aircraft Performance Study, and a Video Study. Id.

The NTSB published the final report for this accident on July 13, 2020. Id. ¶ 31. In the past, when

plaintiff sought records in addition to what the NTSB published on its website at the conclusion of

an investigation, plaintiff submitted additional FOIA requests—as it did here with the Chase,

Gentry, and Torres accidents. Doc. # 17 ¶¶ 13-22. Presumably, plaintiff is satisfied with the

Bates/Cullen investigative materials made available to it on the NTSB website five months ago,

because plaintiff has not submitted another FOIA request to the NTSB seeking more records.

        Because the Amended Complaint does not assert a FOIA claim against the NTSB for the

Bates/Cullen investigation, and plaintiff has not sought records in addition to what the NTSB has

published on its website, summary judgment should be granted in favor of the NTSB.




                                                  32
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 36 of 38




V.     CONCLUSION

       For all the reasons set forth above, defendant NTSB respectfully requests the Court to

grant NTSB’s motion for summary judgment, to enter judgment in NTSB’s favor and against the

plaintiff, and to dismiss the Amended Complaint.




                                                    Respectfully submitted,

                                                    WILLIAM M. McSWAIN
                                                    United States Attorney


                                                    /s/ Gerald B. Sullivan, for
                                                    GREGORY B. DAVID
                                                    Assistant United States Attorney
                                                    Chief, Civil Division


                                                    /s/ Stacey L. B. Smith
                                                    STACEY L. B. SMITH
                                                    Assistant United States Attorney
                                                    615 Chestnut Street, Suite 1250
                                                    Philadelphia, PA 19106




Dated: October 30, 2020




                                               33
    Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 37 of 38




                                  Table of Exhibits


1. Index of Withheld Records
2. Declaration of Tim LeBaron
3. Statement of Party Representative




                                         34
        Case 2:19-cv-01401-TJS Document 33 Filed 10/30/20 Page 38 of 38




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a true and correct copy of the foregoing

Motion, which has been electronically filed and is available for viewing and downloading from

the Court’s ECF system, to be served upon the following:

       Cynthia M. Devers, Esq.
       The Wolk Law Firm
       1710-12 Locust Street
       Philadelphia, PA 19103
       cdevers@airlaw.com

       Attorney for Plaintiffs



                                              /s/ Stacey L. B.Smith
                                              STACEY L. B. SMITH
                                              Assistant United States Attorney

Dated: October 30, 2020
